ASHBURN & MASON, P.C.
Donald W. McClintock
Eva R. Gardner
1227 West 9th Avenue, Suite 200
Anchorage, Alaska 99501
Telephone: (907) 276-4331
Fax: (907) 277-8235
E-mail: don@anchorlaw.com
E-mail: eva@anchorlaw.com
THOMAS E. MEACHAM, ATTORNEY AT LAW
Thomas E. Meacham
9500 Prospect Drive
Anchorage, Alaska 99507
Telephone (907)346-1077
E-mail: tmeacham@gci.net

Attorneys for Defendant Flying Crown Subdivision Addition No. 1
and Addition No. 2 Property Owners Association

                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

ALASKA RAILROAD CORPORATION.,
                               Plaintiff,
       v.
FLYING CROWN SUBDIVISION
ADDITION NO. 1 AND ADDITION NO. 2                     Case No. 3:20-cv-00232-JMK
PROPERTY OWNERS ASSOCIATION, a
non-profit corporation; and also, all other
Persons or Parties Unknown Claiming a
Right, Title, Estate, Lien, or Interest in the
Real Estate Described in the Complaint in
this Action,
                               Defendants.



        NOTICE OF AUTHORITY REFERENCED AT ORAL ARGUMENT

       At oral argument, counsel referenced a statutory provision that allowed Plaintiff to tender

its defense to the United States in the event of a challenge to the validity of a right-of-way conveyed




            Case 3:20-cv-00232-JMK Document 39 Filed 01/27/21 Page 1 of 2
under ARTA. The citation is 45 USC Sec 1205(b)(4)(B), which reads in relevant part: “If an action

is commenced against the State or the United States contesting the validity or existence of a

reservation of right-of-way for the use or benefit of the Alaska Railroad made prior to January 14,

1983, the Secretary of the Interior, through the Attorney General, shall appear in and defend such

action.”

        DATED this January 27, 2021.

                                                 Ashburn & Mason, P.C.
                                                 Co-Counsel for Defendants

                                                 By:     s/Donald W. McClintock
                                                         Donald W. McClintock
                                                         Alaska Bar No. 8108061
                                                 By:     s/Eva R. Gardner
                                                         Eva R. Gardner
                                                         Alaska Bar No. 1305017
                                                 Thomas E. Meacham, Attorney at Law
                                                 Co-Counsel for Defendants
                                                 By:     s/Thomas E. Meacham
                                                         Thomas E. Meacham
                                                         Alaska Bar No. 7111032
CERTIFICATE OF SERVICE

I hereby certify that on January 27, 2021, I filed a true and correct copy of the foregoing
document with the Clerk of Court for the United States District Court – District of Alaska by
using the CM/ECF system. Participants in Case No. 3:20-cv-000232-JMK who are registered
CM/ECF users will be served by the CM/EFC system.


ASHBURN & MASON, P.C.
By: s/Heidi A. Wyckoff
    Heidi A. Wyckoff




NOTICE OF AUTHORITY REFERENCED AT ORAL ARGUMENT                                         PAGE 2 OF 2
Alaska Railroad Corp. vs. Flying Crown, Case No. 3:20-cv-00232-JMK


           Case 3:20-cv-00232-JMK Document 39 Filed 01/27/21 Page 2 of 2
